department of the treasury internal_revenue_service washington d c uil date number release date tam-107591-99 cc dom corp memorandum for case manager from assistant chief_counsel corporate subject technical_advice_memorandum tam-107591-99 taxpayer subsidiary company date date month a d in a technical_advice_memorandum tam issued by the assistant chief_counsel corporate the service concluded that the end result test under the step_transaction_doctrine is an appropriate test to determine whether to treat a series of cash distributions as taxable boot in a sec_351 transaction in the instant case the end result test requires an examination of whether taxpayer actually intended on date when taxpayer transferred company assets to subsidiary that subsidiary would make the subsequent cash distributions to taxpayer we have the following additional comments with respect to the factual development and litigation hazards of the case this internal memorandum is confidential and only for your information neither a copy of this memorandum nor its contents should be released to or discussed with the taxpayer
